833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Said M. KARARA, Plaintiff-Appellant,v.James P. JONES, Penn, Stuart, Eskridge & Jones, P.A.,Defendants-Appellees.
No. 87-2085.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 11, 1987.Decided:  Nov. 12, 1987.

Said M. Karara, appellant pro se.
Larry Benson Kirksey, Woodward, Miles & Flannagan, PC, Wade Wallihan Massie, Penn, Stuart, Eskridge & Jones, D. Stan Barnhill, William Beverly Poff, Woods, Rogers & Hazlegrove, for appellees.
Before ERVIN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Karara's action for lack of subject matter jurisdiction is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Karara v. Jones, C/A No. 86-0239-A (W.D.Va., May 5, 1987).


2
AFFIRMED.